Citation Nr: 0718486	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-24 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder (claimed as a nervous disorder and post-traumatic 
stress disorder (PTSD)). 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for left ear hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945, and from August 1950 to March 1951.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The January 2005 rating decision on 
appeal effectively denied service connection for an anxiety 
disorder (also claimed as PTSD and "nervous condition"), 
denied service connection for tinnitus, denied service 
connection for right ear hearing loss, and found that new and 
material evidence had not been received to reopen a claim for 
service connection for left ear hearing loss.  Although the 
RO did not address the right and left ear hearing loss 
separately, because there was a February 1954 prior final 
rating decision denial of left ear defective hearing, the 
current issue on appeal is whether new and material evidence 
has been received to reopen a claim for service connection 
for left ear hearing loss; because there is no prior final 
rating decision denial of service connection for right ear 
hearing loss, the September 2004 claim on appeal is an 
original claim for service connection for right ear hearing 
loss, and is not a request to reopen a previously denied 
claim for right ear hearing loss.

This case has been advanced on the Board's docket due to the 
advanced age of the appellant.  See 38 U.S.C.A. §7107 (West 
2002 & Supp. 2006); 38 C.F.R. 
§ 20.900(c) (2006).

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's in-service stressful event of combat 
explosion injury in November 1950 during service is 
demonstrated by a Purple Heart Medal and Combat Infantryman 
Badge; the veteran's psychiatric symptoms have been diagnosed 
as anxiety disorder with depression; and the competent 
medical evidence is at least in relative equipoise on the 
question of whether the currently diagnosed anxiety disorder 
with depression is consistent with the circumstances, 
conditions, or hardships of in-service combat. 

2.  The veteran was exposed to acoustic trauma in service, 
including during combat; bilateral tinnitus has been 
continuous since service separation; and the current 
bilateral tinnitus is consistent with the circumstances, 
conditions, or hardships of in-service combat. 

3.  Service connection for left ear defective hearing was 
denied in a February 1954 rating decision; the veteran was 
notified of that decision on February 17, 1954, but did not 
enter a notice of disagreement with that decision within one 
year of issuance of notice. 

4.  The evidence associated with the claims file subsequent 
to the February 1954 RO denial of service connection for left 
ear defective hearing that was not previously submitted to 
agency decisionmakers, when considered with previous evidence 
of record, relates to an unestablished fact of current 
disability of hearing loss of the left ear that is necessary 
to substantiate the claim for service connection for left ear 
hearing loss. 


CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in the veteran's 
favor, the currently diagnosed anxiety disorder with 
depression was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp 2006); 
38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2006).

2.  With the resolution of reasonable doubt in the veteran's 
favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 
1110, 1154(b),5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).

3.  The February 1954 RO rating decision that denied service 
connection for left ear defective hearing became final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 20.302, 20.1103 (2006). 

4.  The additional evidence associated with the file since 
the RO's February 1954 rating decision that denied service 
connection for left ear defective hearing is new and 
material, and the claim for service connection for left ear 
hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The duty to notify provisions of the statute and implementing 
regulations apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002). 

Collectively, VA notice and duty to assist letters dated in 
September 2004 and November 2004 satisfied VA's duty to 
notify under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 with 
regard to the issues addressed in this decision, as they 
informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the appellant to send in any evidence in the 
appellant's possession that pertains to the claims.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claims 
that are addressed in this Board decision that VA has not 
sought.  VA medical records, VA examination reports, private 
hospitalization records, private medical evidence, and other 
lay statements have been associated with the record.  The 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence that might be relevant to the issues 
on appeal that the Board is addressing in this decision, and 
that VA has satisfied the duty to assist with regard to these 
issues.   

To the extent that there may be any deficiency of notice or 
assistance on the issues of service connection for a 
psychiatric disorder or service connection for tinnitus, 
there is no prejudice to the appellant in proceeding with 
these issues because of the favorable nature of the Board's 
decision on these issues.  Because the claim to reopen 
service connection for left ear hearing loss (based on new 
and material evidence) has been reopened, any deficiency 
regarding notice of the basis for a prior final denial of a 
claim, or what information or evidence is necessary to reopen 
a claim, is not prejudicial to the appellant's claim on this 
issue.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  It does not 
appear from the record that the appellant was provided with 
notice of the type of evidence necessary to establish an 
effective date or increased rating if service connection is 
granted on appeal; however, when implementing the Board's 
grant of service connection, the RO will address any notice 
defect with respect to a higher initial rating and effective 
date.  Significantly, the veteran retains the right to appeal 
the initial disability rating and effective date assigned by 
the RO. 

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements, and arguments 
presented by the representative organization.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 
16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for a Psychiatric Disorder

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Service connection for PTSD requires: medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b) 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of 38 U.S.C.A. 
§ 1154(b) must be resolved on a case-by-case basis.  See 
VAOPGCPREC 12-99.

The veteran contends that he has a psychiatric disorder that 
is related to in-service stressful events of combat during 
service in World War II and combat explosion injury during 
the Korean War in November 1950 for which he was awarded a 
Purple Heart Medal and Combat Infantryman Badge.  

The service personnel records show that the veteran's 
enlisted occupational specialty during his period of service 
during World War II was ammunition handler, which included 
loading and unloading operations.  The veteran's occupational 
specialties during his period of service during the Korean 
War were ammunition handler and infantryman.  In North Korea 
in November 1950, during military action against the enemy, 
the veteran sustained a laceration wound to the left ear and 
left temporal region.  Consistent with the veteran's military 
occupational specialty, as demonstrated by a Purple Heart 
Medal and Combat Infantryman Badge, the Board finds that the 
veteran engaged in combat with the enemy that included the 
stressful event of combat explosion-related injury in North 
Korea in November 1950.

The competent medical evidence, including VA treatment 
records, VA PTSD examination report, and private 
hospitalization and treatment records, does not show a 
diagnosed psychiatric disability of PTSD.  Because the 
psychiatric symptomatology did not manifest in a diagnosis of 
PTSD, there is no basis to grant service connection for PTSD.  
The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).

The competent medical evidence of record does show a 
currently diagnosed psychiatric disability of anxiety 
disorder, and includes the related symptom of depression.  
For example, a December 2004 VA (PTSD) examination report 
reflects the examiner's conclusion that the veteran's 
psychiatric symptoms were due to an Axis I diagnosis of 
anxiety disorder, and the examiner noted the symptom of 
depression had been indicated during a previous visit to a VA 
clinic.  VA treatment records for the period from March 2001 
to August 2005 reflect an Axis I diagnosis of anxiety 
disorder, as well as a diagnosis of depressive disorder, or 
an indication that depressive disorder needed to be ruled 
out.  An April 2005 VA progress note reflects an Axis I 
diagnosis of anxiety disorder, and to rule out depression. 

On the question of whether the currently diagnosed anxiety 
disorder with depression is related to the veteran's combat 
service, there is competent medical evidence weighing in 
favor of the veteran's claim and some competent medical 
evidence weighing against the veteran's claim.  Where, as in 
this veteran's case, there is a difference of medical 
opinion, the Court has stated that "[i]t is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence."  Hayes v. Brown, 5  Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet.  App. 
190, 192-93 (1992)).  With regard to the weight to assign to 
medical opinions, the Court has held that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators."  Guerrieri v. Brown, 4 Vet.  App. 
467, 470-71 (1993); see also Wensch v. Principi, 15 Vet.  
App. 362, 367 (2001) (it is not error for the Board to favor 
the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons 
and bases); Winsett v. West, 11 Vet. App. 420 (1998) (Court 
affirmed the Board's decision which weighed two medical 
opinions, from an expert and a treating physician); Owens v.  
Brown, 7 Vet. App. 429, 433 (1995) (Board favoring one 
medical opinion over another is not error); Sanden v.  
Derwinski, 2 Vet. App. 97, 101 (1992) (Board may not ignore 
the opinion of a treating physician, but is free to discount 
the credibility of that statement).  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober,  
125 F.3d 1477, 1481 (Fed. Cir. 1997). 

The medical evidence weighing in favor of the veteran's claim 
includes an April 2005 VA psychiatric consultation report 
that reflects a history of combat wounding during the Korean 
War and a Purple Heart Award, as well as report of having a 
grandson in Iraq; current complaints that included nightmares 
of combat, irritability, sleep impairment, depression; 
clinical findings of dysthymic mood; and an Axis I diagnosis 
of anxiety disorder (not otherwise specified) and to rule out 
depression (not otherwise specified). 

The medical evidence weighing against the veteran's claim 
includes a December 2004 VA PTSD examination report that 
includes a history of treatment for complaints of depression; 
report of grandson being in the Army for one year; complaints 
of reexperiencing and memories of Korean War experiences, 
anxiety, sadness, loss of energy, irritability, and insomnia; 
a diagnosis of anxiety disorder; and the examiner's 
conclusion that he could not establish a link between the in-
service stressor and the signs and symptoms of current mental 
disorder.  The bases for the opinion were that the examiner 
was not able to identify a definite extreme traumatic 
stressor during service, and that the veteran's anxiety 
disorder had its onset one year ago after his grandson was 
transferred to Iraq.  

A medical opinion must support its conclusion with an 
analysis that the Board can consider and weigh against 
contrary opinions.  Relevant points that can be discussed in 
an examination report include, but are not limited to, why 
the examiner finds studies persuasive or unpersuasive, 
whether the veteran has other risk factors for developing the 
claimed condition, and whether the claimed condition has 
manifested itself in an unusual manner.  See Stefl v. 
Nicholson, No. 04-2192 (U.S. Vet. App., March 27, 2007).  

The December 2004 VA PTSD examination report noted that the 
veteran had been wounded in Korea in November 1950 when a 
mortar exploded, the veteran was rendered unconscious, 
sustained mortar fragments to the face, and was hospitalized; 
however, the December 2004 VA PTSD examination report 
reflects an inaccurate history that the veteran did not 
report a "severe" traumatic in-service event.  The Purple 
Heart Award, Combat Infantry Badge, the fact that the veteran 
was an infantryman during the Korean War, that this was an 
enemy mortar explosion, the veteran was rendered unconscious, 
sustained mortar fragments to the face, and was hospitalized, 
and the veteran now relives memories of such trauma, is 
compelling evidence of the severity of the in-service combat 
stressor.  The in-service combat injury was more than 
"unpleasant," as characterized by the VA examiner, it was 
by its very nature, and by the veteran's current report of 
reliving symptoms, traumatic. The Court has held that such an 
opinion based upon an inaccurate factual premise has no 
probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993). 

In this case, the VA examiner did not offer an opinion as to 
whether the currently diagnosed anxiety disorder with 
depression was related to in-service combat. 
The December 2004 VA examiner may exercise his medical 
judgment as to whether the stressful event aroused intense 
fear, helplessness, or horror at the time of the combat 
injury for the purpose of determining whether the DSM-IV 
criteria for a diagnosis of PTSD have been met; however, the 
VA examiner's recharacterization of the combat injury does 
not address the more relevant question of whether the current 
diagnosis of anxiety disorder is "consistent with the 
circumstances, conditions, or hardships of" the veteran's 
combat service, as required to establish service connection 
under the combat provisions of 38 U.S.C.A. § 1154(b).  

The December 2004 VA examiner does not state the opinion that 
the veteran's currently diagnosed anxiety disorder is caused 
by his grandson's transfer to Iraq, but leaves that as an 
implied conclusion by its opinion that the anxiety disorder 
was not related to service.  Such an (implied) opinion is not 
consistent with the notation in the examination report that 
the veteran's reported feelings and experiencing memories 
during this time specifically dealt with the veteran's own 
combat experiences in Korea, not about the grandson; the fact 
that the grandson was in Iraq was only the current event that 
triggered the veteran's own combat memories.  For this 
reason, this basis of the examiner's opinion that the current 
anxiety disorder was not related to service is flawed.

After a review of the medical evidence of record, the Board 
finds that the weight of the competent medical evidence is at 
least in relative equipoise on the question of whether the 
currently diagnosed anxiety disorder with depression is 
consistent with the circumstances, conditions, or hardships 
of in-service combat.  While there is some evidence of a 
post-service or non-service-related stressful event in the 
veteran's life that also contributed to his current 
psychiatric symptoms, the same evidence also notes the 
history of verified stressor of in-service combat as a 
contributor to the current psychiatric diagnoses, and the 
evidence does not clearly distinguish such symptomatology.  
The Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  Resolving reasonable 
doubt in the veteran's favor, the Board finds that the 
veteran's currently diagnosed psychiatric disability of 
anxiety disorder with depression was incurred in service.  38 
U.S.C.A. §§ 1154(b), 5107; 38 C.F.R. § 3.102.  

Service Connection for Tinnitus

The veteran contends that he experienced acoustic traumas in 
service that included several months of infantry combat 
noise, as well as being in close proximity to a mortar 
explosion in November 1950.  The veteran contends that his 
current bilateral tinnitus began in service, and has been 
continuous since service separation.  

The evidence shows that the veteran was exposed to acoustic 
trauma in service.  
In addition, the veteran was exposed to the acoustic trauma 
of a mortar explosion injury during the Korean War in 
November 1950, and was injured, for which he was awarded a 
Purple Heart Medal and Combat Infantryman Badge.  

The veteran has credibly reported that he has continually 
experienced bilateral tinnitus since service separation.  His 
statements made in support of the current claim for service 
connection for tinnitus are supported by a January 1954 VA 
examination report, which shows the veteran reported that, in 
addition to pain in the ear and head that resulted from his 
combat wound in November 1950, he also had constant ringing 
in his ears.  In addition, a December 2004 VA ear disease 
examination report, which indicates a review of the claims 
file was conducted, reflects the veteran's claim of ringing 
noise in both ears since active duty service during the 
Korean War.  While the December 2004 VA ear disease 
examination report also recorded a four year history of 
ringing in the ears, that history is not accurate because it 
is inconsistent with the same examination report that 
reflects the veteran's claim of continuous tinnitus since 
service, is inconsistent with the veteran's credibly reported 
history of continuous tinnitus since service, and is 
inconsistent with the previous documented evidence of post-
service tinnitus (January 1954).  Likewise, a December 2004 
VA audiology examination report notation of only a 20 year 
history of bilateral tinnitus is not accurate because it 
failed to note the January 1954 complaints of tinnitus.  The 
veteran's consistent report of bilateral frequent tinnitus 
since service during the Korean War is also reflected in a 
June 2005 private audiological evaluation report.  Based on 
this evidence, the Board finds that the veteran's bilateral 
tinnitus has been continuous since service separation. 

The Board further finds that the veteran's current reports of 
bilateral tinnitus are credible, and are consistent with the 
circumstances, conditions, or hardships of in-service combat.  
The June 2005 private audiological evaluation report also 
reflects the clinical finding of negative middle ear pressure 
suggesting a Eustachian Tube dysfunction.  The December 2004 
VA audiology and ear disease examination reports noted the 
veteran's reports of in-service acoustic trauma, the history 
of continuous bilateral tinnitus since service, and current 
reports of bilateral tinnitus.  There is no known clinical 
testing that definitively shows tinnitus, or upon which a 
current diagnosis of tinnitus is made; a diagnosis of 
tinnitus may be made only on the veteran's reported history 
and current complaints.  The December 2004 VA audiology and 
ear disease examination reports did not render a diagnosis or 
opinion that the veteran did not have tinnitus, and did not 
record or indicate any other etiology of the complaints of 
tinnitus than in-service acoustic trauma.  For these reasons, 
the Board finds that the December 2004 VA audiology and ear 
disease examination reports tacitly diagnosed the existence 
of current disability of tinnitus.  To read these examination 
reports in any other manner would be inconsistent with VA's 
duty to broadly interpret the evidence in the veteran's 
favor, and would unfairly shift the burden to the veteran to 
present a medical diagnosis of tinnitus when the VA audiology 
and ear disease examination reports in this case did not 
bother to explicitly render such a diagnosis or to offer an 
opinion that the veteran's current credible reports of 
tinnitus had any other origin than in-service acoustic 
trauma.  For these reasons, and with the resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
bilateral tinnitus was incurred in service.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 

Reopening Service Connection for Left Ear Hearing Loss

In a February 1954 rating decision, the RO denied service 
connection for left ear and eye injuries, finding that there 
was no evidence of current disability of left ear defective 
hearing.  The appellant was notified of this decision on 
February 17, 1954.  The appellant did not enter a notice of 
disagreement with that decision within one year of issuance 
of notice of the decision; therefore, the February 1954 
rating decision became final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 20.302, 20.1103.  

In a September 2004 Statement in Support of Claim, by 
contending that service connection was warranted for "loss 
of audition" of both ears, the veteran effectively entered a 
request to reopen service connection for left ear hearing 
loss.  The January 2005 RO rating decision on appeal denied 
reopening of the claim for service connection for left ear 
hearing loss.  The Board has a legal duty to address the 
"new and material evidence" requirement regardless of the 
actions of the RO.  If the Board finds that no new and 
material evidence has been submitted, it is bound by a 
statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).

The law provides that a claimant may reopen a previously 
final adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers. 
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the VA Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108.  Consequently, the 
evidence that must be considered in determining whether there 
is a basis for reopening this claim is that evidence added to 
the record since the final February 1954 RO rating decision.

The evidence of record at the time of the February 1954 
decision included service medical record evidence that showed 
hearing measured as 15/15 on the whispered voice test at 
service entrance and at service separation.  The evidence of 
record at the time of the February 1954 decision also 
included a VA examination report that showed some hearing 
loss on audiological testing at the Hertz ranges 500, 1000, 
2000, and 4000, and some speech recognition impairment, but 
not to a disabling degree to constitute current hearing loss 
disability for VA disability compensation purposes.   

The additional evidence of record since the February 1954 
decision includes a December 2004 VA audiology examination 
report that shows current hearing loss disability of the left 
ear that meets the regulatory definition of current hearing 
loss disability under 38 C.F.R. § 3.385 (2006) for VA 
disability compensation purposes, as reflected by puretone 
audiological measures at the 500, 1000, 2000, 3000, and 4000 
Hertz levels, as well as speech recognition score.  The 
additional evidence also includes a June 2005 private 
audiological evaluation report that reflects a diagnosis of 
left ear sensorineural hearing loss.    

After a review of all the evidence of record, the Board finds 
that the evidence received since the February 1954 RO rating 
decision that was not previously submitted to agency 
decisionmakers, when considered with previous evidence of 
record, relates to an unestablished fact of current 
disability of left ear hearing loss disability that is 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service 
connection for left ear hearing loss.  The additional 
evidence includes competent VA medical evidence and diagnosis 
of left ear sensorineural hearing loss and impaired speech 
discrimination ability of the left ear.  For these reasons, 
the Board finds that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for left ear hearing loss.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  

Having reopened the claim for service connection for left ear 
hearing loss, because the RO did not reach the merits of the 
claim, and because the duty to assist the veteran requires 
further development that includes a medical nexus opinion, 
the Board is remanding the reopened claim for service 
connection for left ear hearing loss for additional 
development and adjudication of the claim on the merits. 


ORDER

Service connection for the acquired psychiatric disability of 
anxiety disorder with depression is granted.

Service connection for bilateral tinnitus is granted. 

New and material evidence has been received to reopen a claim 
of service connection for left ear hearing loss; the claim is 
reopened, and is granted to this extent only.


REMAND

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.  

In this case, the December 2004 VA audiology and ear disease 
examination reports reflect that the VA examiners reviewed a 
partial history that included that the veteran sustained a 
left ear laceration in Korea in November 1950, but did not 
include a full and accurate history of the veteran having 
been exposed to gunfire or ammunition fire in service, or 
that in November 1950 the veteran was exposed to a mortar 
explosion from which he sustained shrapnel wounds.  The 
December 2004 VA audiology and ear disease examiners 
conducted clinical examination and audiological testing of 
the veteran's ears, but did not offer a medical nexus opinion 
as to whether the currently diagnosed bilateral hearing loss 
was related to in-service acoustic trauma.  For these 
reasons, the AOJ should undertake any further development 
necessary to decide the claim for service connection for 
bilateral hearing loss, including additional VA audiology 
examination and medical nexus opinion.

Accordingly, the issue of service connection for bilateral 
hearing loss is REMANDED for the following action:

1.  The AOJ should arrange for the 
veteran another VA audiology examination 
of both ears.  The examiner should be 
provided the full and accurate relevant 
history of bilateral hearing loss 
disability, including the history of an 
in-service mortar explosion with left ear 
laceration in Korea in November 1950, and 
in-service exposure to gunfire and 
ammunition fire, and should be provided 
access to relevant documents in the 
claims file in conjunction with the 
examination.  For the current bilateral 
hearing loss disability, the examiner 
should offer opinion(s) as to whether the 
current hearing loss disability of the 
left and right ear is at least as likely 
as not (50 percent or greater 
probability) related to (caused or 
aggravated by) in-service acoustic 
trauma.  A complete rationale should be 
provided for the opinion(s) given.  If 
the requested medical opinion cannot be 
given, the examiner should state the 
reason why.

2.  Following the above development, VA 
should adjudicate on the merits the claim 
for service connection for bilateral 
hearing loss.  If any of the benefits 
sought on appeal are not granted, an 
appropriate supplemental statement of the 
case should be issued.  The veteran and 
his representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board.  

The purposes of this remand is to assist the veteran by 
further developing his claim for service connection for 
bilateral hearing loss.  No action by the veteran is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2006).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


